       EXHIBIT 11




Case 3:17-cv-00072-NKM-JCH Document 511-12 Filed 07/02/19 Page 1 of 4 Pageid#:
                                   5454
                                  Exhibit B


    “Gassing Kikes and Trannies” post/song,
   posted to Plaintiff/Counter Defendant’s Blog
                  on Dec. 10, 2017
                        (described in ¶ 27(f))




Case
 Case3:17-cv-00089-NKM-JCH
      3:17-cv-00072-NKM-JCH Document
                             Document25-2
                                      511-12
                                           Filed
                                               Filed
                                                 03/20/18
                                                     07/02/19
                                                            Page
                                                               Page
                                                                 1 of23of Pageid#:
                                                                          4 Pageid#:
                                                                                   343
                                     5455
                                                                                                                  


Christopher Cantwell                                                                             Radical Radio Network Christop


Radical Agenda



 ABOUT       MEMBERS ONLY           SUBSCRIBE   CONTACT    DONATE    LIVE    SHOP 



                                                                                        Search this site


                                                                                        Search                            



                                                                                        How To Escape Jewish
                                                                                        Finance




   Music


 Gassing Kikes and Trannies (Song)                                                     The Alt Right Cryptocurrency Crash
  December 10, 2017    Chris   33 Comments                                                              Course


 The is a song about phony victimhood, perjury, and ostensibly Republican
                                                                                                  '. e.    ,-    ~ -       ..
 prosecutors who cooperate with lying communist agitators. It should not be                          .t•••         I°\"

 interpreted as a threat or intent to do anything other than mock dishonest
                                                                                                   ~ ' 'of ( '.!'.:___-
 people.                                                                                          V Bl NANCE
                                                                                                 -~•
                                                                                                                lliilf, . ·~ ·   r
                                                                                       A REWARDING PLATFORM
 Lyrics                                                                                 FOR TRADING CRYPTO

 We’re gassing kikes and trannies
 There’s panic in the air
 The pepper spray is stinging like
 the estrogen syringes
 Jews are crying and noone cares

 We’re gassing kikes and trannies                Gassing Kikes and Trannies
 For the glory of the reich
 There’s no loss of life just pain
 and strife
 for the tranny and the kike



      Case
       Case3:17-cv-00089-NKM-JCH
            3:17-cv-00072-NKM-JCH Document
                                   Document25-2
                                            511-12
                                                 Filed
                                                     Filed
                                                       03/20/18
                                                           07/02/19
                                                                  Page
                                                                     Page
                                                                       2 of33of Pageid#:
                                                                                4 Pageid#:
                                                                                         344
                                           5456
 A tranny is a fuckin mental patient
 A Jew is born to parasite o whites                                         ,:t   privateinte rn etaccess "
 And if you see the both of them a droppin
 You know it’s time to really celebrate
                                                                               AWARD WINNING
 Well we’re gassing kikes and trannies                                            VPN Service Provider
 Make the God Emperor proud                                                         Fast, Secure, No Logs
 We can laugh with glee, while she stands and pees                               As Low as $2.97 per m onth

 In a caustic OC cloud

 ….

 You might say we’re violating rights now
 But trannies aren’t human after all
 Jews are victims even if you don’t spray
 So might as well have fun and gas them all

 Oh we’re gassing kikes and trannies
 Cause we’ll be prosecuted even if we don’t
 They always lie, so they deserve to die
 The least we can do is make their eyes hurt

 We’re gassing kikes and trannies
 Until there ain’t no more to gas
                                                                           0
                                                                                   Bitcoin(BTC)      9374.35
 These AntiFa fags, with their commie ags
 Make us kick their pussy ass
                                                                           •       Ethereum(ETH)     978.798
 We’re gassing kikes and trannies
 Now the cops are on their way
 Instead of stopping ghts, they’re arresting whites                                Ripple(XRP)       
 That’s what happens when you tolerate gays                                                          0.940993

 Instead of stopping ghts, they’re arresting whites                        IOl
                                                                                   Bitcoin           1301.92
 That’s what happen when you tolerate gays!                                       Cash(BCH)

                                                                                   Litecoin(LTC)     162.83

 Recorded by one of the most talented people on the Alt Right, Morrakiu.
                                                                                   Dash(DASH)        644.405



         00:00                                                00:00                Monero(XMR)       256.156

 Podcast: Play in new window | Download

 Other people need to see this!
                                                                           I Recommend

           16




← About The Crying Nazi Nonsense  James Alex Fields is Innocent →
    Case
     Case3:17-cv-00089-NKM-JCH
          3:17-cv-00072-NKM-JCH Document
                                 Document25-2
                                           511-12
                                                Filed
                                                    Filed
                                                       03/20/18
                                                          07/02/19
                                                                 Page
                                                                    Page
                                                                      3 of43of Pageid#:
                                                                               4 Pageid#:
                                                                                        345
                                          5457
